UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-12040 SUN HEALTHCARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 13-4230695 (State of Incorporation) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA92612 (949) 255-7100 (Address, zip code and telephone number of Registrant) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 1, 2011, there were 25,146,378 shares of the Registrant’s $.01 par value Common Stock outstanding. 1 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Index Page Numbers PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (unaudited) 3-4 As of September 30, 2011 As of December 31, 2010 Consolidated Income Statements (unaudited) 5-6 For the three months ended September 30, 2011 and 2010 For the nine months ended September 30, 2011 and 2010 Consolidated Statements of Cash Flows (unaudited) 7 For the three months ended September 30, 2011 and 2010 For the nine months ended September 30, 2011 and 2010 Notes to Consolidated Financial Statements (unaudited) 8-25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26-46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 47 Item 5. Other Information 47 PART II.OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47-48 Item 6. Exhibits 48 Signature 48 References throughout this document to the Company, “we,” “our” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q (this “Form 10-Q”) contain “forward-looking” information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the “Act”) and the federal securities laws.Any statements that do not relate to historical or current facts or matters are forward-looking statements. Examples of forward-looking statements include all statements regarding our expected future financial position, results of operations, cash flows, liquidity, financing plans, business strategy, budgets, the impact of reductions in reimbursements and other changes in government reimbursement programs,the scope, timing and effectiveness of our efforts to mitigate the impact on our business of the CMS Final Rule (described below), the outcome and costs of litigation, projected expenses and capital expenditures, growth opportunities, ability to refinance our indebtedness on favorable terms, plans and objectives of management for future operations, and compliance with and changes in governmental regulations.You can identify some of the forward-looking statements by the use of forward-looking words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “should,” “may” and other similar expressions, although not all forward-looking statements contain these identifying words. The forward-looking statements are based on the information currently available and are applicable only as of the date of this report. Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements.You are urged to carefully review the disclosures we make concerning risks and other factors that may affect our business and operating results, including those made in Item 1A of this Form 10-Q and in our other reports filed with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended December 31, 2010.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the “safe harbor” provisions of the Act.We caution you that any forward-looking statements made in this Form 10-Q are not guarantees of future performance and that you should not place undue reliance on any of such forward-looking statements, which speak only as of the date of this document.There may be additional risks of which we are presently unaware or that we currently deem immaterial.We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS (in thousands) September 30, 2011 December 31, 2010 Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $67,501 and $66,607 at September 30, 2011 and December31, 2010, respectively Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ See accompanying notes. 3 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (in thousands, except per share data) September 30, 2011 December 31, 2010 Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current portion Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders' equity: Preferred stock of $.01 par value, authorized 3,333 shares, zero shares issued and outstanding as of September 30, 2011 and December 31, 2010 - - Common stock of $.01 par value, authorized41,667 shares, 25,146 and 24,974 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit (500,008 ) (208,661 ) Accumulated other comprehensive loss, net (1,153 ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) For the Three Months Ended September 30, 2011 September 30, 2010 Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers’ compensation and general and professional liability insurance Operating administrative expenses Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $103 and $59, respectively Transaction costs - Loss on sale of assets, net - Restructuring costs - Loss on asset impairment - Total costs and expenses (Loss) income before income taxes and discontinued operations (306,797 ) Income tax expense (Loss) income from continuing operations (308,366 ) Discontinued operations: Loss from discontinued operations, net of related taxes (359 ) (477 ) Loss on disposal of discontinued operations, net of related taxes (681 ) - Loss from discontinued operations, net (1,040 ) (477 ) Net (loss) income $ ) $ Basic earnings per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net (0.04 ) (0.02 ) Net (loss) income $ ) $ Diluted earnings per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net (0.04 ) (0.02 ) Net (loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted See accompanying notes. 5 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) For the Nine Months Ended September 30, 2011 September 30, 2010 Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers’ compensation and general and professional liability insurance Operating administrative expenses Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $244 and $222, respectively Transaction costs - Loss on sale of assets, net - Restructuring costs - Loss on asset impairment - Total costs and expenses (Loss) income before income taxes and discontinued operations (274,911 ) Income tax expense (Loss) income from continuing operations (289,553 ) Discontinued operations: Loss from discontinued operations, net of related taxes (1,113 ) (1,734 ) Loss on disposal of discontinued operations, net (681 ) - Loss from discontinued operations, net (1,794 ) (1,734 ) Net (loss) income $ ) $ Basic earnings per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net (0.07 ) (0.10 ) Net (loss) income $ ) $ Diluted earnings per common and common equivalent share: Income from continuing operations $ ) $ Loss from discontinued operations, net (0.07 ) (0.09 ) Net (loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted See accompanying notes. 6 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) For the For the Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Cash flows from operating activities: Net (loss) income $ ) $ $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles (492 ) (504 ) (1,466 ) (1,452 ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net - - Loss on asset impairment - - Stock-based compensation expense Deferred taxes (105 ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 23 (1,307 ) (12,555 ) (12,500 ) Restricted cash 52 (1,876 ) Prepaid expenses and other assets (1,600 ) (1,410 ) Accounts payable (4,909 ) (1,906 ) (3,628 ) Accrued compensation and benefits (11,717 ) (2,117 ) (12,298 ) Accrued self-insurance obligations (294 ) Income taxes payable - - Other accrued liabilities Other long-term liabilities (880 ) (676 ) (2,098 ) (5,775 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures (14,190 ) (13,774 ) (32,346 ) (41,488 ) Proceeds from sale of assets - - Acquisitions, net of cash acquired - - (356 ) - Net cash used for investing activities (12,381 ) (13,774 ) (30,893 ) (41,488 ) Cash flows from financing activities: Borrowings of long-term debt - - Principal repayments of long-term debt and capital lease obligations (2,806 ) (234,116 ) (8,404 ) (271,093 ) Payment to non-controlling interest - - - (2,025 ) Distribution to non-controlling interest - - - (69 ) Net proceeds from issuance of common stock - - Deferred financing costs - (2,312 ) - (2,312 ) Net cash (used for) provided by financing activities (2,806 ) (8,404 ) (28,998 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes. 7 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Nature of Business References throughout this document to the Company include Sun Healthcare Group, Inc. and our consolidated subsidiaries. In accordance with the Securities and Exchange Commission’s “Plain English” guidelines, this report has been written in the first person. In this document, the words “we,” “our” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. Business Our subsidiaries provide long-term, post-acute and related specialty healthcare in the United States.We operate through three principal business segments: (i) inpatient services, (ii) rehabilitation therapy services, and (iii) medical staffing services.Inpatient services represent the most significant portion of our business.We operated 199 healthcare centers in 25 states as of September 30, 2011. Restructuring Costs On July 29, 2011, the Centers for Medicare and Medicaid Services (“CMS”) released its final rule for skilled nursing facilities for the 2012 federal fiscal year, which became effective on October 1, 2011 (the “CMS Final Rule”).After the application of the market basket increase of 2.7%, the productivity adjustment of -1.0% and the parity adjustment of -12.6%, the prospective net decrease in Medicare reimbursement rates is 11.1%.Additionally, the CMS Final Rule changed group therapy reimbursement and introduced new change-of-therapy provisions as patients move through their post-acute stay that will further reduce our revenues from the Medicare program and/or increase our costs of providing such services.As a result of the expected negative impact of the CMS Final Rule on our business, we commenced a broad-based mitigation initiative, which includes infrastructure cost reductions without affecting the quality of our patient care.During our third quarter ended September 30, 2011, we incurred $2.4 million of restructuring costs in connection with our mitigation initiative, which consisted primarily of severance benefits resulting from reductions of staff.We will continue to focus on reducing costs to further mitigate the impact on our business of the reduced Medicare reimbursement rates. Other Information The accompanying unaudited consolidated financial statements have been prepared in accordance with our customary accounting practices and accounting principles generally accepted in the United States (“GAAP”) for interim financial statements.In our opinion, the accompanying interim consolidated financial statements are a fair statement of our financial position at September 30, 2011, and our consolidated results of operations and cash flows for the three-month and nine-month periods ended September 30, 2011 and 2010, respectively.These statements are unaudited, and certain information and footnote disclosures normally included in our annual consolidated financial statements have been condensed or omitted, as permitted under the applicable rules and regulations of the Securities and Exchange Commission.The accompanying unaudited consolidated financial statements reflect all adjustments, consisting of only normal recurring items.Readers of these statements should refer to our audited consolidated financial statements and notes thereto for the year ended December31, 2010, which are included in our Annual Report on Form 10-K for the year ended December31, 2010 (the “2010 Form 10-K”). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of significant contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include determination of impairment for goodwill and other long-lived assets, third-party payor settlements, allowances for doubtful accounts, self-insurance obligations, loss accruals and income taxes. Actual results could differ from those estimates. 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) Recent Accounting Pronouncements The Emerging Issues Task Force of the FASB issued an Accounting Standards Update in August 2010 regarding the balance sheet presentation of medical malpractice claims and similar contingent liabilities and related insurance recoveries.The updated guidance requires the insurance recovery receivable to be presented as a gross asset instead of netting it against the related liability.The updated presentation was effective for us on January 1, 2011, is reflected in the accompanying consolidated balance sheet and has resulted in the reclassification of anticipated insurance recoverables to assets as of January 1, 2011 of $2.1 million and $28.1 million for general and professional liabilities and workers’ compensation liabilities, respectively.There was no impact on our accumulated deficit due to adoption of this new standard.See the Insurance portion of Note 6 – “Commitments and Contingencies” for additional information. The FASB issued an Accounting Standards Update in June 2011 regarding the presentation of comprehensive income within financial statements.GAAP now requires that comprehensive income and its components of net income and other comprehensive income be presented in either (1) a single continuous statement of comprehensive income or (2) two separate but consecutive statements.This new guidance will be effective for us beginning with our March 31, 2012 interim reporting with retrospective presentation. The FASB issued an Accounting Standards Update in September 2011 regarding the testing of goodwill for impairment.The update permits the assessment of qualitative factors, to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount, as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. This new guidance is effective for periods beginning after December 15, 2011.Early adoption is permitted. Reclassifications Certain reclassifications have been made to the prior period financial statements to conform to the 2011 financial statement presentation.We have reclassified the results of operations of the nurse practitioner services group and one skilled nursing center of our Inpatient Services segment (see Note 5 – “Discontinued Operations”) for all periods presented to discontinued operations within the income statement, in accordance with GAAP. (2)Asset Impairment In addition to the annual testing requirements discussed in Note 6 – “Goodwill, Intangible Assets and Long-Lived Assets” of our 2010 Form 10-K, GAAP requires that goodwill, intangible assets and other long-lived assets be evaluated for potential impairment when a triggering event occurs during an interim time period.As a result of the CMS Final Rule, the prospective net decrease in Medicare reimbursement rates is 11.1%, after the application of the market basket increase of 2.7%, the productivity adjustment of -1.0% and the parity adjustment of -12.6%.Additionally, the CMS Final Rule changed group therapy reimbursement and introduced new change-of-therapy provisions as patients move through their post-acute stay that will further reduce our revenues from the Medicare program and/or increase our costs of providing such services.We determined that the CMS Final Rule announcement constituted a triggering event for evaluating whether the recoverability of goodwill, intangible assets and other long-lived assets in the operating segments of our Inpatient Services reportable segment affected by the CMS Final Rule was impaired. During the three months ended September 30, 2011, we recognized $317.1 million of non-cash loss on asset impairment for the healthcare facilities operating segments in our Inpatient Services reportable segment.The non-cash charges consisted of $314.7 million of goodwill impairment and $2.4 million of asset impairment for intangible assets for favorable lease obligations.The charges were determined in the following manner: 9 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) Finite-Lived Intangibles Our finite-lived intangibles include tradenames and favorable lease obligations. When evaluating the recoverability of tradenames, we considered projections of future profitability and undiscounted cash flows for the affected portions of the Inpatient Services operating segments as compared to the carrying value of the tradenames assets.We determined that projected undiscounted cash flows were sufficient to recover the assets’ carrying value.As a result, there was no impairment of tradenames during the three months ended September 30, 2011. When evaluating the recoverability of favorable lease obligations, we considered projections of future profitability and undiscounted cash flows for the affected portions of the Inpatient Services operating segments as compared to the carrying value of the favorable lease obligation intangible assets.We determined that projected undiscounted cash flows were not sufficient to recover the full carrying value of the assets and proceeded to determine a fair value of each asset. We determined fair value based upon estimates of market rental values for the centers associated with the favorable lease intangibles using valuations techniques broadly accepted by the long-term care industry in which we operate.We applied an industry average discount factor to the difference of this estimated market rental values to our contractually obligated lease payments over the remaining term of the leases, resulting in an appropriate estimate of fair value for the favorable lease intangible.We determined that certain favorable lease obligations had fair values less than their carrying values and recognized the $2.4 million loss on asset impairment described above. Indefinite-Lived Intangibles Our indefinite-lived intangibles consist of certificates of need (“CON”) obtained through our acquisitions.We evaluate the recoverability of our CON intangibles by comparing the assets' respective carrying value to estimates of fair value. We determine the estimated fair value of these intangible assets through an estimate of incremental cash flows with the intangible assets versus cash flows without the intangible assets in place coupled with estimates of market pricing to determine the highest and best use for purposes of determining fair value.The resulting fair values exceeded the assets’ carrying value and thus no impairment was recognized. Long-Lived Assets GAAP requires impairment losses to be recognized for long-lived assets used in operations when indicators of impairment are present and the estimated undiscounted cash flows associated with these assets are not sufficient to recover the assets' carrying amounts.In estimating the undiscounted projected cash flows for our impairment assessment, we primarily used our internally prepared projections and forecast information, including adjustments for the estimated impact of the CMS Final Rule.We determined that undiscounted projected cash flows were sufficient to ensure recoverability of our long-lived assets. Goodwill GAAP requires that impairment be assessed for reporting units of the affected operating segments.A reporting unit is a business for which discrete financial information is produced and reviewed by operating segment management and provides services that are distinct from the other components of the operating segment. For our Inpatient Services reportable segment, the reporting units for our annual goodwill impairment analysis were determined to be at the operating segment level, which were the divisional operating levels.The divisional operating levels of the Inpatient Services reportable segment include the northeast, southeast, central and west geographic divisions of SunBridge Healthcare Corporation (“SunBridge”) as well as the SolAmor Hospice Corporation (“SolAmor”) division and the Americare nutritional supplement division. We determine potential impairment by comparing the net assets of each reporting unit to their respective fair values, which GAAP describes as Step 1 of goodwill impairment testing. We determine the estimated fair value of each reporting 10 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) unit using a discounted projected cash flow analysis and other appropriate valuation methodologies.In the event a unit's net assets exceed its fair value, an implied fair value of goodwill must be determined by assigning the unit's fair value to each asset and liability of the unit, which is referred to in GAAP as Step 2 of the impairment analysis. The excess of the fair value of the reporting unit over the amounts assigned to its assets and liabilities is the implied fair value of goodwill.An impairment loss is measured by the difference between the goodwill’s carrying value and its implied fair value. In estimating the projected cash flows for our impairment assessment, we primarily used our internally prepared projections and forecast information including adjustments for the estimated impact of the CMS Final Rule.Other factors in the cash flow projections include anticipated funding from other payor sources such as Medicaid funding plus our plans to manage overhead costs, capital expenditures and patient care liability costs. The discounted cash flow model utilizes five years of projected cash flows for each reporting unit. The projected financial results are created from critical assumptions and estimates based upon management’s business plan and historical trends while giving consideration to the overall economic environment. Determining fair value requires the exercise of significant judgments about appropriate discount rates, business growth rates, the amount and timing of expected future cash flows and market information relevant to our overall company value. In addition, to validate the reasonableness of our assumptions, we utilized our discounted cash flow model on a consolidated basis and compared the estimated fair value to our market capitalization as of September 30, 2011.Key assumptions in the discounted cash flow model are as follows: Business Growth Assumptions – In determining our projected Inpatient Services revenue growth rates for our discounted cash flow model, we focus on the two primary drivers: average daily census (“ADC”) and reimbursement rates, particularly those rates impacted by the CMS Final Rule. Key revenue inputs include historical ADC adjusted for known trends and current Medicare and Medicaid rates adjusted for anticipated changes. ADC trends have been reasonably constant within a narrow range and may be influenced over the long run by a number of factors, including demographic changes in the population we serve and our ability to deliver quality service in an attractive environment. Generally long term care reimbursement rates are set annually by the payor. To estimate these rates, we evaluate the current reimbursement climate and adjust historical trends where appropriate. Significant adverse rate changes in any one year would cause us to reevaluate our projected rates. In recent years we have generated historical revenue growth of 1.4% to 6.2% annually. Expenses generally vary with ADC and have historically grown by approximately 2.9% to 5.6% annually. Labor is the largest component of our expenses. We consider labor market trends and staffing needs for the projected ADC levels in determining labor growth rates to be used in our projections. The projected growth rates used in our discounted cash flow model took into account the potential adverse effects of the current economic downturn on our projected revenue and expenses. Terminal Value EBITDAR Multiple – Consistent with commonly accepted valuation techniques, a terminal multiple for the final year’s projected results is applied to estimate our value in the final year of the analysis. That multiple is applied to the final year’s projected EBITDAR from continuing operations. Discount Rate – Market conditions indicated that a discount rate of 10.5% was appropriate at September 30, 2011.This discount rate is consistent with our overall market capitalization comparison. We consistently apply the same discount rate to the evaluation of each reporting unit. The goodwill impairment analysis is subject to impact from uncertainties arising from such events as changes in economic or competitive conditions, the current general economic environment, material changes in Medicare and Medicaid reimbursement that could positively or negatively impact anticipated future operating conditions and cash flows, and the impact of strategic decisions.The results of our interim 2011 impairment analysis showed that goodwill in each of reporting units tested was impaired.Based on the analysis performed, we recognized a loss on impairment of $314.7 million for the three months ended September 30, 2011, which represents the full carrying value of goodwill for the SunBridge divisional operating segments of our Inpatient Services reportable segment.The SolAmor division’s prospective Medicare reimbursement rates were not impacted by the CMS Final Rule and thus no interim 2011 impairment event arose for SolAmor and Americare. 11 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) (3)Long-Term Debt and Capital Lease Obligations Long-term debt and capital lease obligations consisted of the following as of the periods indicated (in thousands): September 30, 2011 December 31, 2010 Revolving loans $
